Exhibit 28

PROMISSORY NOTE

   

$7,000,000.00

  

  

  

December 31, 2004

   

       For value received, the undersigned, SulphCo, Inc., a Nevada corporation
(“Maker”), promises to pay to Rudolf Gunnerman (“Holder”) or order, at his
principal place of business, or at such other offices as the Holder hereof may
from time to time designate in writing, the principal sum of SEVEN MILLION
DOLLARS (U.S.$7,000,000.00), together with interest on the unpaid principal
balance hereof from the date hereof, computed and adjusted quarterly as provided
herein, until paid in full, at the rate of LIBOR plus 0.5% per annum. For the
purposes of this Note “LIBOR” means: (i) the one month rate of interest per
annum offered for deposits in the relevant currency and amount which appears on
Telerate page 3750 or on any other relevant Telerate, Bloomberg or Reuters page
as of 11:00 a.m. London time two (2) Business Days prior to the commencement of
the relevant quarterly interest period, as set forth below or (ii) should such
quotation not be available for any reason, according to such other widely
published LIBOR quotation as the Holder may select for the relevant quarterly
interest period as of 11:00 a.m. London time two (2) Business Days prior to the
relevant quarterly interest period.

 

       For purposes of computing interest under this Note, the initial quarterly
interest period shall commence on the date of this Note, and the interest rate
shall be adjusted quarterly as provided above effective on and as of the last
calendar day of each March, June, September and December following the date of
issuance of this Note.

 

       Interest under this Note shall be computed on the basis of a year of 360
days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which interest is payable.

 

       Interest accrued hereon shall be due and payable on each of December 31,
2005, and December 31, 2006, and the entire unpaid principal amount hereof plus
accrued and unpaid interest hereon shall be due and payable on December 31, 2007
(the “Maturity Date”), unless due and payable prior thereto as provided in this
Note.

 

       Maker shall be entitled to prepay, in whole or in part, the principal
hereof without premium or penalty of any kind. Any payments received by Holder
on account of this Note prior to maturity (whether by acceleration or otherwise)
shall be applied first to any costs, expenses or other charges then owed to
Holder by Maker hereunder, second to interest accrued through the date of
payment, and third to principal.

 

       At the option of Holder, the entire unpaid principal balance hereof,
together with interest accrued hereon, shall without notice or demand be due and
payable in full upon the occurrence of any of the following events (“Event of
Default”):



1

--------------------------------------------------------------------------------

 



 

(a)     Maker shall default in the payment of principal or interest on this Note
and such default shall continue for a period of ten (10) days; or

 

(b)     Maker shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for it or for a substantial
part of its property or business; or

 

(c)     A trustee, liquidator or receiver shall be appointed for Maker or for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or

 

(d)     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of Maker and shall not be
dismissed within thirty (30) days thereafter; or

 

(e)     Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against Maker and, if instituted against
Maker, shall not be dismissed, stayed or bonded within sixty (60) days after
such institution or Maker shall in any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceedings.

 

       Upon the occurrence of an Event of Default, then at such time, or at any
time thereafter, and in each such case, unless such Event of Default shall have
been waived in writing by the Holder of this Note (which waiver shall not be
deemed to be a waiver for any subsequent default) at the option of the Holder
and in such Holder’s sole discretion, Holder may consider this Note immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived, anything herein or in any note or other instruments
contained to the contrary notwithstanding, a Holder may immediately, and without
expiration of any period of grace, enforce any and all of such Holder’s rights
and remedies provided herein or any other rights or remedies afforded by law.

 

       Maker, for itself and its legal representatives, successors and assigns,
expressly waives presentment, demand, protest, notice of dishonor, notice of
maturity, notice of protest, presentment for the purpose of accelerating the
maturity and diligence in collection, suretyship defenses and any other
exemption or insolvency laws, and any right to setoff or offset against amounts
payable hereunder. Maker’s obligations hereunder shall remain unimpaired,
notwithstanding any extension of the time of payment, changes in terms and
conditions and all other indulgences granted by Holder.

 



2

--------------------------------------------------------------------------------

 



       Maker shall pay to Holder all of his costs, expenses and reasonable
attorneys’ fees incurred in connection with the enforcement of this Note.

 

       No delay or failure by Holder to exercise any of his rights or remedies
hereunder shall constitute a waiver by Holder of any such right or remedy, nor
shall a waiver on one or more occasions operate as a bar or waiver of any such
right or remedy on any future occasions.

       No change, amendment, modification, cancellation or discharge of this
Note or any part thereof shall be binding against Holder unless Holder shall
have consented thereto in writing.

 

       The term “Holder” shall mean the payee and all assignees, endorsees or
transferees of payee.

 

       The covenants and obligations of Maker under this Note shall be binding
upon Maker and its legal representatives, successors and assigns, and shall
inure to the benefit of Holder, his successors and assigns.

 

       In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

       This Note has been executed and delivered in the State of Nevada and
shall be governed by and construed in accordance with the internal laws of the
State of Nevada.

 

       IN WITNESS WHEREOF, pursuant to the authority of its Board of Directors,
Maker has caused this Note to be duly executed and delivered by an officer
thereunto duly authorized, in the City of Sparks, State of Nevada.

 

       DATED:  December 31, 2004



   

SULPHCO, INC.

     

    (“Maker”)

                 

By:

Michael A. Abend

       

Michael A. Abend

     

Interim Controller

3